Filed 7/19/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 150







Jan Reiser and Auto-Owners 

Insurance Company, 		Plaintiffs and Appellants



v.



Roger Thorpe d/b/a Roger’s 

Staining, and Roger’s Staining, Inc., 		Defendants and Appellees







No. 20120137







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Lisa K. Fair McEvers, Judge.



AFFIRMED.



Per Curiam.



Bradley J. Ayers (argued), 5125 County Road 101, Suite 202, Minnetonka, MN 55345, and Corey J. Quinton (appeared), P.O. Box 657, Moorhead, MN 56561-

0657, for plaintiffs and appellants.



Scott K. Porsborg, P.O. Box 460, Bismarck, N.D. 58502-0460, for defendants and appellees.

Reiser v. Thorpe

No. 20120137



Per Curiam.

[¶1]	Jan Reiser and Auto-Owners Insurance Company (collectively “Reiser”) appeal from a judgment awarding Roger Thorpe, doing business as Roger’s Staining and Roger’s Staining, Inc. (collectively “Thorpe”), $98,543.84 in costs and disbursements incurred in Thorpe’s defense of Reiser’s unsuccessful lawsuit.  Reiser argues the district court erred in awarding Thorpe approximately $91,000 in expert witness fees and in approving other miscellaneous expenses because the fees and expenses were not reasonable.  We conclude the court did not abuse its discretion and affirm the judgment under N.D.R.App.P. 35.1(a)(4).

[¶2]	Daniel J. Crothers, Acting C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Everett Nels Olson, S.J.



[¶3]	The Honorable Everett Nels Olson, S.J., sitting in place of VandeWalle, C.J., disqualified.